        Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 1 of 16



                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORI(
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
MCGRAW HILL LLC; BEDFORD, FREEMAN &                          DOC #:
WORTH PUBLISHING GROUP, LLC d/b/a                            DATE FILED: 9/9/2020
MACMILLAN LEARNING; CENGAGE
LEARNING, INC.; ELSEVIER INC.; and         Civil Action No. 1:20-cv-6368-GHW
PEARSON EDUCATION, INC.;

          Plaintiffs,                      PRELIMINARY INJUNCTION

 V.

DOES 1 - 63 d/b/a 1 STEBOOKS.COM,
AONIE.CLUB, AQUICKSHOP.ONLINE,
ATISO.CLUB, BIGDADYSTORES.COM,
BOOKSCHEAP.ORG,
BOOKSPERSONALLY.COM,
CAPOSEL.MYSHOPIFY.COM, CCBOOKS.ORG,
COLLEGE2BOOK.COM,
DERORA.ONKINGSHOP.COM,
DIGITALBOOK4YOU.COM,
DIGITALBOOKDRIVE.COM, DUMANUS.COM,
EBOOK4MART.COM, EBOOKALL.STORE,
EBOOKANDLIFE.COM, EBOOK-MALL.COM,
EBOOKMAR.COM, EBOOKSMODA.COM,
EBOOKSSHELF.COM, EBOOKSSTUFF.CO,
EBOOKTESTBANK.COM,
EBOOKTHINGS.NET, EBOOKTODAY.NET,
EBOOKTODAY.STORE, EBOOKUS.STORE,
EBOOKVIP.STORE,
ENENT.MYSHOPIFY.COM,
EVELYN.ONKINGSHOP.COM,
FALCOUS.MYSHOPIFY.COM,
GENTER.STORE, GETXT.NET,
GILDANVIETNAM.COM,
GOLDENBUUKS.MYSHOPIFY.COM,
GRUTINA.SHOP, GUZGUZ.CLUB,
IBOOKSTOREHUB.COM, !CONOVER.COM,
INTELLIGENTLEARNERCLUB.COM,
LLERSAND.XYZ, MEGAEBOOKS.INFO,
MONONUS.COM, MOSAC.CLUB,
MUTRIM.MYSHOPIFY.COM,
MYMOMOXSTORE.MYSHOPIFY.COM,
NGHIGIFT.COM, PDF4COLLEGES.COM,
          Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 2 of 16




PDF4SCHOOL.COM, PENNYMAC.CLUB,
PIXAREBOOK.STORE,
RELIABLEOUTLETS.COM, RUZSSOS.XYZ,
SEKO.CLUB, STDBOOKS.COM,
SUGISE.MYSHOPIFY.COM,
UNIBOOKMASTER.COM, VITALEBOOK.NET,
VITALEBOOK.STORE, WEBBOOK.STORE,
WEYCO.CLUB, ZBOOKLIFE.COM, and
ZSTAPLESS.COM,

             Defendants.



        Plaintiffs McGraw Hill LLC, Bedford, Freeman & Worth Publishing Group, LLC d/b/a

 Macmillan Learning, Cengage Learning, Inc., Elsevier Inc., and Pearson Education, Inc.

 (collectively, "Plaintiffs") have moved for a Preliminary Injunction against Defendants Does 1

 63 (collectively, "Defendants"), doing business as, respectively, l stebooks.com, aonie.club,

 aquickshop.online,     atiso.club,   bigdadystores.com,    bookscheap.org,      bookspersonally.com,

 caposel.myshopify.com,           ccbooks.org,       college2book.com,        derora.onkingshop.com,

 digitalbook4you.com, digitalbookdrive.com, dumanus.com, ebook4mart.com, ebookall.store,

 ebookandlife.com,      ebook-mall.com,     ebookmar.com,       ebooksmoda.com,      ebooksshelf.com,

 ebooksstuff.co,     ebooktestbank.com,      ebookthings.net,    ebooktoday.net,    ebooktoday.store,

 ebookus.store,         ebookvip.store,          enent.myshopify.com,         evelyn.onkingshop.com,

 falcous.myshopify.com, genter.store, getxt.net, gildanvietnam.com, goldenbuuks.myshopify.com,

 grutina.shop,     guzguz.club,   ibookstorehub.com,      iconover.com,    intelligentlearnerclub.com,

 llersand.xyz,      megaebooks.info,      mononus.com,       mosac.club,      mutrim.myshopify.com,

 mymomoxstore.myshopify.com,              nghigift.com,      pdf4colleges.com,       pdf4school.com,

 pennymac.club, pixarebook.store, reliableoutlets.com, ruzssos.xyz, seko.club, stdbooks.com,

 sugise.myshopify.com, unibookmaster.com, vitalebook.net, vitalebook.store, webbook.store,

 weyco.club, zbooklife.com, and zstapless.com (the "Infringing Sites"). Plaintiffs so move on the

                                                    2
           Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 3 of 16




basis that Defendants are reproducing and/or distributing unauthorized electronic copies of

Plaintiffs' copyrighted textbooks and using in commerce unauthorized identical (or substantially

indistinguishable) copies of Plaintiffs' federally registered trademarks, as set fo1ih in Plaintiffs'

Complaint.

       The Court, having reviewed the Complaint, the Memorandum of Law in Support of

Plaintiffs' Application for a Temporary Restraining Order, Order to Show Cause Why a

Preliminaiy Injunction Should Not Issue, Expedited Discovery Order, and Alternate Service Order

("the Application") (ECF No. 17), the suppo1iing declarations (ECF Nos. 18-24), and the entire

record herein, makes the following findings of fact and conclusions of law:

        1.     Plaintiffs have served Defendants with the Complaint and the exhibits thereto, the

Court's August 12, 2020 Ex Parte Order ("the Ex Parte Order") (ECF No. 5) granting the

Application, and the other papers filed in this case as set f01ih in the Ce1iificates of Service filed

by Plaintiffs on September 1 and 4, 2020 (ECF Nos. 9 & 32).

       2.      Plaintiffs have made a prima facie showing that the Court has personal jurisdiction

over Defendants under N.Y. C.P.L.R. § 302(a). Plaintiffs have asserted that Defendants have

distributed, advertised, offered to sell, and sold unauthorized electronic copies of Plaintiffs'

copyrighted textbooks ("Infringing eBooks"), including those that bear unauthorized copies of

Plaintiffs' trademarks, through highly interactive websites that are continuously accessible to New

York consumers, and that Plaintiffs have been injured in New York by Defendants' infringing

conduct.

       3.      Plaintiffs are likely to succeed in showing that Defendants have infringed and are

continuing to infringe Plaintiffs' federally registered copyrights and trademarks in connection with

Defendants' reproduction, distribution, offering for sale, and/or sale of Infringing eBooks as set



                                                  3
         Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 4 of 16




forth on Exhibits B and C to the Complaint, which are attached hereto as Appendices A and B,

respectively.

        4.        The reproduction, distribution, advertisement, offering for sale, and/or sale of

Infringing eBooks will result in immediate and ineparable injury to Plaintiffs if the requested relief

is not granted.

        5.        The balance of potential harm to Defendants, if any, by being prevented from

continuing to profit from their illegal and infringing activities if a Preliminmy Injunction is issued

is far outweighed by the harm to Plaintiffs, their businesses, and the value associated with

Plaintiffs' copyrights and trademarks if a Preliminaty Injunction is not issued.

        6.        Public interest favors issuance of a Preliminary Injunction in order to protect

Plaintiffs' interests in and to their respective copyrights and trademarks and protect the public from

being deceived and defrauded by Defendants' infringing conduct.

        NOW, THEREFORE, IT IS HEREBY ORDERED, in accordance with Federal Rules of

Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. §

1 l 16(a)), N.Y. C.P.L.R. §§ 6201 et al., and the Court's inherent equitable power to issue

provisional remedies ancillary to its authority to provide final equitable relief, that:

        1.        Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or patiicipation with any of them who receive actual notice of this Preliminary

Injunction, are enjoined from:

                  a)     Directly or indirectly infringing any copyrighted work that is owned or

                         exclusively controlled by any of the Plaintiffs ("Plaintiffs' Textbooks"),

                         including any copyrighted work published under any of the imprints

                         identified on Appendix C hereto ("the Imprints");



                                                   4
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 5 of 16




    b)    Directly or indirectly infringing any trademark that is owned or exclusively

          controlled by any of the Plaintiffs ("Plaintiffs' Marks"), including such

          trademarks associated with the Imprints;

    c)    Directly or indirectly copying, reproducing, manufacturing, downloading,

          uploading, transmitting, distributing, selling, offering for sale, advertising,

          marketing, promoting, or otherwise exploiting any of Plaintiffs' Textbooks

          or goods bearing Plaintiffs' Marks without Plaintiffs' express written

          authorization;

    d)    Using, hosting, operating, maintaining, creating, or registering any

          computer server, website, domain name, domain name server, cloud

          storage, e-commerce platform, online advertising service, social media

          platform, proxy service (including reverse and forwarding proxies), website

          optimization service (including website traffic management), caching

          service, content delivery network, payment processing service, in each case

          in connection with the Infringing Sites, or providing any other service that

          supports the Infringing Sites in a similar manner as the above-listed services

          to enable, facilitate, permit, assist, solicit, encourage, or induce the

          infringement of Plaintiffs' Textbooks or Plaintiffs' Marks on the Infringing

          Sites, as set forth in subparagraphs (a) through (d) above;

    e)    Transferring ownership or control of the websites, domain names, or

          accounts associated with the Infringing Sites; and

    f)    Displaying the Infringing Sites in online search results and/or listing links

          to the Infringing Sites in any search index.


                                    5
              Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 6 of 16




         2.       Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them who receive actual notice of this Preliminary

Injunction, and service providers to Defendants or other third parties who receive actual notice of

this Preliminmy Injunction and operate or control accounts holding or receiving money or other

assets owned by, related to, connected to, associated with, held by, or transferred in connection

with the Infringing Sites ("Defendants' Accounts"), must immediately locate all Defendants'

Accounts and immediately cease transferring, withdrawing, or otherwise disposing of any money

or other assets in Defendants' Accounts or allowing such money or other assets in Defendants'

Accounts to be transferred, withdrawn, or otherwise disposed of. Defendants' Accounts include

but are not limited to: (i) Defendants' accounts with PayPal, Stripe, Square, Shopify, and other

providers of payment processing services; and (ii) Defendants' accounts with banks, savings and

loan associations, credit card processing agencies, merchant acquiring banks, and other companies

that engage in the processing or transfer of money and/or other assets that have received money or

other assets from Defendants' Accounts or otherwise received sales proceeds from the Infringing

Sites.

         IT IS FURTHER ORDERED that Defendants shall preserve copies of all computer

files relating to any of the Infringing Sites and shall take all steps necessary to retrieve computer

files relating to the Infringing Sites that may have been deleted before the ent1y of this Order.

         IT IS FURTHER ORDERED that the Expedited Discove1y Order contained in the Ex

Parte Order shall remain in effect until further order of the Court.




                                                   6
         Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 7 of 16




       IT IS FURTHER ORDERED that this Preliminary Injunction shall no longer apply to

any Defendant dismissed from this action.

       IT IS FURTHER ORDERED that Plaintiffs shall serve this order on Defendants and

file proof of service on the docket.


       SO ORDERED.

Dated: September 9, 2020
       New York, New York




                                            7
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 8 of 16




         APPENDIX A
                 Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 9 of 16
                    Case 1:20-cv-06368-GHW Document       10-2 Filed 09/01/20 Page 1 of 2
                                             COMPLAINT EXHIBIT B



Count       Publisher        Title                                                                                        Registration Number Infringing Site
    1        Cengage         American Government and Politics Today: Brief Edition 2014-2015                              TX0007896428         stdbooks.com
    2        Cengage         American Government Institutions and Policies, 12th                                          TX0008022505         zbooklife.com
    3        Cengage         American Government: Institutions and Policies, 14th                                         TX0007939912         ebookmar.com
    4        Cengage         An Introduction to Mechanical Engineering, 3rd                                               TX0007479630         lstebooks.com
    5        Cengage         Brief Principles of Macroeconomics, 9th                                                      TX0008827856         genter.store
    6        Cengage         Business Law Principles and Practices, 9th                                                   TX0007690847         unibookmaster.com
    7        Cengage         Business Law: The First Course Summarized Case, 14th                                         TX0008377845         aquickshop.online
    8        Cengage         Business Law: The First Course Summarized Case, 14th                                         TX0008377845         caposel.mvshopify.com
    9        Cengage         Calculus: Early Transcendentals, 6th                                                         TX0006593776         evelyn.onkingshop.com
   10        Cengage         Calculus: Early Transcendentals, 6th                                                         TX0006593776         nghigift.com
   11        Cengage         Case Studies in Health Information Management, 3rd                                           TX0008525856         ebookvip.store
   12        Cengage         Contemporary Auditing 9th                                                                    TX0007478248         ebookus,store
   13        Cengage         Culture Counts: A Concise Introduction To Cultural Anthropology, 4th                         TX0008396024         derora ,onkings hop.com
   14        Cengage         Culture Counts: A Concise Introduction To Cultural Anthropology, 4th                         TX0008396024         pdf4colieges.com
   15        Cengage         Elements of Modern Algebra, 8th                                                              TX0007817856         ebooktestbank.com
   16        Cengage         Essentials of Abnormal Psychology, 8th                                                       TX0008559696         megaebooks.info
   17        Cengage         Foundations of Marketing, 8th                                                                TX0008702724         bigdadvstores.com
   18        Cengage         Income Tax Fundamentals 2020                                                                 TX0008768237         ebooksmoda.com
   19        Cengage         Mathematical Statistics with Applications, 7th                                               TX0006818719         vita lebook.store
   20        Cengage         Microsoft Excel 2013                                                                         TX0007721909         ccbooks.org
   21        Cengage         Physics for Scientists and Engineers with Modern Physics, 9th                                TX0007700143         ebook-maII.com
   22        Cengage         Public Finance, 10th                                                                         TX0006835020         bookscheap.org
   23        Cengage         The Brief Cengage Handbook, 8th                                                              TX0007475593         ebookandlife.com
   24        Cengage         Understanding Computers: Today And Tomorrow, Comprehensive, 15th                             TX0007897274         bookspersonally.com
   25        Elsevier        Alexander's Care of the Patient in Surgery, 16th                                             TX0007901280         stdbooks,com
   26        Elsevier        Atlas of Human Anatomy, 7th                                                                  TX0007923896         mononus.com
   27        Elsevier        Atlas of Human Anatomy, 7th                                                                  TX0007923896         zstapless.com
   28        Elsevier        Atlas of Human Anatomy, 7th                                                                  TX0007923896         dumanus.com
   29        Elsevier        Clinical Nursing Skills and Techniques, 8th                                                  TX0007718778         vitalebook.store
   30        Elsevier        dinical Nursing Skills and Techniques, 8th                                                   TX0007718778         nghigift.com
   31        Elsevier        Community/Public Health Nursing: Promoting the Health of Populations, 7th                    TX0008709490         intelligentlearnerclub,com
   32        Elsevier        Differential Diagnosis for Physical Therapists: Screening for Referral, 6th                  TX0007572663         ebooksshelf.com
   33        Elsevier        Health Promotion Throughout the Life Span, 9th                                               TX0007172225         gildanvietnam.com
   34        Elsevier        Hematology: Basic Principles and Practice, 7th                                               TX0007729570         aquickshop.online
   35        Elsevier        HESI Comprehensive Review for the NCLEX-RN Examination, 4th                                  TX0007587706         ebook-mall.com
   36        Elsevier        Nursing Interventions dassification (NIC), 6th                                               TX0007710947         iconover.com
   37        Elsevier        Pharmacology: A Patient-Centered Nursing Process Approach, 10th·                             TX0008406812         ebookus.store
   38        Elsevier        Prioritization, Delegation, and Assignment, 4th                                              TX0007847435         ebookvip.store
   39        Elsevier        Review of Surgery for ABSITE and Boards, 2nd                                                 TX0008424201         ebookmar.com
   40        Elsevier        Wong's Nursing Care of Infants and Children, 11th                                            TX0007332889         genter.store
   41   Macmillan Learning   Abnormal Psychology, 10th                                                                    TX0008610008         mononus,com
   42   Macmillan Learning   A Pocket Guide to Public Speaking, 6th                                                       TX0008218119         ebooksshelf.com
   43   Macmillan Learning   Biochemistry A Short Course, 3rd                                                             TX0008134104         unibookmaster.com
   44   Macmillan Learning   Current Issues And Enduring Questions, 11th                                                  TX0008352402         def'ora.onkings hop.com
   45   Macmillan Learning   From Inquiry to Academic Writing: A Practical Guide, 4th                                     TX0008012266         ebookvip.store
   46   Macmillan Learning   Lehninger Principles of Biochemistry, 7th                                                    TX0008415420         Stdbooks.corn
   47   Macmillan learning   Media and Culture, 11th                                                                      TX0008492636         stdbooks.com
   48   Macmillan Learning   Pocket Style Manual, 8th                                                                     TX0008525413         seko.club
   49   Macmillan Learning   Pocket Style Manual, 8th                                                                     TX0008525413         caposel.myshopify.com
   50   Macmillan learning   Psychology in Everyday Life ,3rd                                                             TX0007882326         genter.store
   51   Macmillan Learning   Psychology in Everyday Life, 4th                                                             TX0008496502         aquickshop.online
   52   Macmillan Learning   Psychology in Everyday Life, 4th                                                             TX0008496502         nghigift.com
   53   Macmillan Learning   Psychology in Modules, 11th                                                                  TX0008057951         ebookthings.net
   54   Macmillan Learning   Psychology, 12th                                                                             TX0008554016         evelyn.onkingshop.com
   55   Macmillan Learning   Reading critically Writing Well, 11th                                                        TX0008378312         mosac.club
   56   Macmillan Learning   Reading critically, Writing Well, 11th                                                       TX0008378312         atiso.club
   57     McGraw Hill        5 Steps to a S; AP Biology, 2017                                                             TX0007955829         goldenbuuks.myshopify.com
   58     McGraw Hill        A Wellness Way of Life, 11th                                                                 TX0007301178         ruzssos.X)(Z
   59     McGraw Hill        Aging and the Life Course An Introduction to Social Gerontology, 7th                         TX0008733233         reliableoutlets.com
   60     McGraw Hill        Aging and the Life Course An Introduction to Social Gerontology, 7th                         TX0008733233         nghigift.com
   61     McGraw Hill        Aging and the Life Course An Introduction to Social Gerontology, 7th                         TX0008733233         caposel.myshopify.com
   62     McGraw Hill        Analysis for Financial Management, 11th                                                      TX0007507514         getxt.net
   63     McGraw Hill        Auditing and Assurance Services, 7th                                                         TX0008727541         bookscheap.org
   64     McGraw Hill        College English and Business Communication, 11th                                             TX0008611167         ebooksshelf.com
   65     McGraw Hill        Communicating at Work, 12th                                                                  TX0008590200         mymomoxstore.myshopify.com
   66     McGraw Hill        crafting and Executing Strategy: Concepts and Readings, 20th                                 TX0007710270         aquickshop.online
   67     McGraw Hill        Cunningham And Gilstrap's Operative Obstetrics, 3rd                                          TX0008608942         digitalbookdrive.com
   68     McGraw Hill        Drugs, Society, and Human Behavior, 17th                                                     TX0008733303         weyco.club
   69     McGraw Hill        Economics, 21st                                                                              TX0008036520         mononus.com
   70     McGraw Hill        Essentials of Conterrioorary Management, 7th                                                 TX0008544280         ebook-mall.com
   71     McGraw Hill        Essentials of Corporate Finance, 9th                                                         TX0008349025         stdbooks.com
   72     McGraw Hill        Ethical Obligations and Decision-Making in Accounting Text and Cases, 5th                    TX0008727846         unibookmaster.com
   73     McGraw Hill        Financial Shenanigans: How to Detect Accounting Gimmicks & Fraud in Financial Reports, 3rd   TX0007172429         ebooktoday.store
   74     McGraw Hill        Managerial Accounting: Creating Value in a Dynamic Business Environment, 10th                TX0007810339         ebookmar.com
   75     McGraw Hill        Microb;oJogy Demystified, 1st                                                                TX0006194446         ccbooks.org
   76     McGraw Hill        Microbiology Fundamentals: A Clinical Approach, 3rd                                          TX0008570104         genter.store
   77     McGraw Hill        Organic Chemistry with Biological Topics, 5th                                                TX00086€0573         ebooktoday.net
   78     McGraw Hill        Personal Finance, 10th                                                                       TX0007726350         evelyn.onkingshoo.com




                                                            McGraw Hill LLC et al. v. Doe 1 d/b/a lstebooks.com et al.                                                      2 of 1
             Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 10 of 16
                Case 1:20-cv-06368-GHW Document       10-2 Filed 09/01/20 Page 2 of 2
                                         COMPLAINT EXHIBIT B



Count    Publisher    Title                                                                                        Registration Number Infringing Site
   79   McGraw Hill   Public Finance, 10th                                                                         TX0007786922         enent.myshcpify.com
   80   McGraw Hill   Shigley's Mechanical Engineering Design, 11th                                                TX0008710906         ebookall.store
   81   McGraw Hill   The Art of Public Speaking, 12th                                                             TX0008003528         vitalebook.store
   82   McGraw Hill   Understanding Business: The Core                                                             TX0008385133         ebooksstuff.co
   83   McGraw Hill   Understanding Business: The Core                                                             TX0008385133         ebookus.store
   84   McGraw Hill   Workbook For Tonal Harmony, 8th                                                              TX0008158255         derora.onkingshop.com
   85     Pearson     A GrapHical Approach to Algebra & Trigonometry, 7th                                          TX0007853036         enent.myshopify.com
   86     Pearson     A Graphical Approach to Algebra & Trigonometry, 7th                                          TX0007853036         falcous.myshooify.com
   87     Pearson     A Graphical Approach to Algebra & Trigonometry, 7th                                          TX0007853036         caposel.myshopify.com
   88     Pearson     A Graphical Approach to Algebra & Trigonometry, 7th                                          TX0007853036         mutrlm.mvshooify.com
   89     Pearson     A Graphical Approach to Precalculus with Limits, 7th                                         TX0007883378         ibookstorehub.com
   90     Pearson     A Pathway to Introductory Statistics, 2nd                                                    TX0008184355         sugise.myshopify.com
   91     Pearson     A Short Guide to Writing about Biology, 9th                                                  TX0008050862         aquickshop.online
   92     Pearson     Architecture: From Prehistory To Postmodernity, 2nd                                          TX0001855975         derora.onkingshop.com
   93     Pearson     Auditing and Assurance Services, 16th                                                        TX0008382072         grutina.shop
   94     Pearson     Biology Of Humans: Concepts, Applications, And Issues, 6th                                   TX0008241495         digitalbook4you,com
   95     Pearson     Building a Digital Analytics Organization, 1st                                               TX0007884161         ebookvip.store
   96     Pearson     campbell Biology in Focus, 2nd                                                               TX0008217662         bookscheap.org
   97     Pearson     campbell Biology, 10th                                                                       TX0008307770         webbook.store
   98     Pearson     campbell Biology, 10th                                                                       TX0008307770         nghigift.com
   99     Pearson     campbell Biology, 11th                                                                       TX0008472354         college2book.com
  100     Pearson     campbell Biology, 11th                                                                       TX0008472354         pixarebook.store
  101     Pearson     campbell Biology, 11th                                                                       TX00084 72354        unibookmaster.com
  102     Pearson     campbell Biology, 8th                                                                        TX0007883763         ebook4mart.com
  103     Pearson     Clinical Laboratory Chemistry, 2nd                                                           TX0008514379         llersand.xyz
  104     Pearson     Computer Securitv Fundamentals, 2nd                                                          TX0007500873         ebooktoday.store
  105     Pearson     Electrical Engineering: Principles and Applications, 6th                                     TX0007711377         ebookmar.com
  106     Pearson     Elementary Statistics Using Excel, 6th                                                       TX0008529894         evelyn.onkingshop.com
  107     Pearson     Elementary Statistics Using Excel, 6th                                                       TX000B529894         pdf4school.com
  108     Pearson     Foundations of Addictions Counseling, 3rd                                                    TX0008088495         ebookus,store
  109     Pearson     Foundations of Addictions Counseling, 3rd                                                    TX0008088495         stdbooks.corn
  110     Pearson     Horngren's Accounting, 12th                                                                  TX0008464965         pennymac.club
  111     Pearson     Human Anatomy & Physiology Laboratory Manual, 12th                                           TX0008057720         aonie.club
  112     Pearson     Project Management, 4th                                                                      TX0008106430         vitalebook.net
  113     Pearson     Social Psychology, 10th                                                                      TX0008126280         guzguz.club
  114     Pearson     Strategic Communication in Busfness and the Professions, 8th                                 TX0008183992         ebooksshelf.com
  115     Pearson     Technical Communication Todav, 6th (IRC)                                                     TX0008458282         vitalebook.store
  116     Pearson     Technical Communication, 14th                                                                TX0008512005         ebook-mall.com




                                                      McGraw Hill LLC et al. v. Doe 1 d/b/a lstebooks.com et al.                                                2 of 2
Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 11 of 16




         APPENDIXB
    Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 12 of 16
     Case 1:20-cv-06368-GHW Document 10-3 Filed 09/01/20 Page 1 of 4
                  COMPLAINT EXHIBIT C - TRADEMARKS INFRINGED




                                                                      Doe 1
                                                                      Doe 3
                                                                      Doe 7
                                                                      Doe 8
                                                                      Doe 9
                                                                      Doe 11
1     Cengage             Cengage Learning         3,603,376          Doe 15
                                                                      Doe 18
                                                                      Doe 19
                                                                      Doe 23
                                                                      Doe 48
                                                                      Doe 55
                                                                      Doe 62
                                                                      Doe 5
                                                                      Doe 20
2     Cengage             Cengage                  3,603,349          Doe 28
                                                                      Doe 32
                                                                      Doe 42
                                                                      Doe 15
3     Cengage             Brooks/Cole              3,386,242          Doe 30
                                                                      Doe 47
                                                                      Doe 59
4     Cengage             Course Technology        1,660,331          Doe 9
5     Cengage                                                         Doe 6
                          South-Western            3,493,849
                                                                      Doe 57

                                                                      Doe 1
                                                                      Doe 3
                                                                      Doe 5
                                                                      Doe 7
                                                                      Doe 8
                                                                      Doe 11
6     Cengage                                     3,790,579           Doe 15
                                                                      Doe 18
                                                                      Doe 19
                                                                      Doe 20
                                                                      Doe 32
                                                                      Doe 42
                                                                      Doe 48
                                                                      Doe 62




                McGraw Hill LLC et al. v. Doe 1 d/b/a lstebooks.com et al.     1 of 4
     Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 13 of 16
      Case 1:20-cv-06368-GHW Document 10-3 Filed 09/01/20 Page 2 of 4
                   COMPLAINT EXHIBIT C - TRADEMARKS INFRINGED




                                                                        Doe 3
                                                                        Doe 14
                                                                        Doe 15
                                                                        Doe 19
                                                                        Doe 21
                                                                        Doe 27
                                                                        Doe 28
7      Elsevier             Elsevier                 749,444            Doe 32
                                                                        Doe 34
                                                                        Doe 39
                                                                        Doe 40
                                                                        Doe 43
                                                                        Doe 47
                                                                        Doe 55
                                                                        Doe 59
                                                                        Doe 63

                                                                        Doe 3
                                                                        Doe 4
                                                                        Doe 8
                                                                        Doe 11
                                                                        Doe 21
8      Macmillan Learning Macmillan Learning         5,599,332          Doe 28
                                                                        Doe 30
                                                                        Doe 43
                                                                        Doe 44
                                                                        Doe 47
                                                                        Doe 54
                                                                        Doe 55
9      Macmillan Learning Macmillan                 969,205             Doe 24
                                                                        Doe 9
10     McGraw Hill          McGraw Hill             2,899,528           Doe 26
                                                                        Doe 30




                  McGraw Hill LLC et al. v. Doe 1 d/b/a lstebooks.com et al.     2 of 4
     Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 14 of 16
      Case 1:20-cv-06368-GHW Document 10-3 Filed 09/01/20 Page 3 of 4
                   COMPLAINT EXHIBIT C - TRADEMARKS INFRINGED




                                                                       Doe 3
                                                                       Doe 6
                                                                       Doe 8
                                                                       Doe 11
                                                                       Doe 13
                                                                       Doe 15
                                                                       Doe 17
                                                                       Doe 19
                                                                       Doe 21
                                                                       Doe 22
                                                                       Doe 25
11     McGraw Hill         McGraw Hill Education 4,664,267             Doe 27
                                                                       Doe 32
                                                                       Doe 33
                                                                       Doe 35
                                                                       Doe 43
                                                                       Doe 46
                                                                       Doe 47
                                                                       Doe 52
                                                                       Doe 53
                                                                       Doe 55
                                                                       Doe 57
                                                                       Doe 59
                                                                       Doe 61

                                                                       Doe 2
                                                                       Doe 8
                                                                       Doe 10
                                                                       Doe 29
                                                                       Doe 30
                                                                       Doe 31
                                                                       Doe 37
12     Pearson                                     5,130,854           Doe 38
                                                                       Doe 41
                                                                       Doe 45
                                                                       Doe 49
                                                                       Doe 50
                                                                       Doe 51
                                                                       Doe 56
                                                                       Doe 57
                                                                       Doe 59




                 McGraw Hill LLC et al. v. Doe 1 d/b/a lstebooks.com et al.     3 of 4
     Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 15 of 16
      Case 1:20-cv-06368-GHW Document 10-3 Filed 09/01/20 Page 4 of 4
                   COMPLAINT EXHIBIT C - TRADEMARKS INFRINGED




                                                                       Doe 6
                                                                       Doe 8
                                                                       Doe 10
                                                                       Doe 12
                                                                       Doe 15
                                                                       Doe 16
                                                                       Doe 19
                                                                       Doe 21
                                                                       Doe 26
                                                                       Doe 27
                                                   2,599,724           Doe 29
                                                   2,600,081           Doe 30
13     Pearson             Pearson                 2,652,792           Doe 31
                                                   2,679,355           Doe 36
                                                   2,691,830           Doe 37
                                                                       Doe 38
                                                                       Doe 45
                                                                       Doe 47
                                                                       Doe 49
                                                                       Doe 50
                                                                       Doe 51
                                                                       Doe 55
                                                                       Doe 56
                                                                       Doe 57
                                                                       Doe 58




                 McGraw Hill LLC et al. v. Doe 1 d/b/a 1stebooks.com et al.     4 of 4
    Case 1:20-cv-06368-GHW Document 41 Filed 09/09/20 Page 16 of 16




                               Appendix C: Plaintiffs' Imprints

         Cengage Learning                              Macmillan Learning
Brooks Cole                                 Bedford, Freeman & Worth High School
Cengage                                      Publishers
Cengage Learning                            Bedford/St. Martin's
Course Technology                           BFW
Delmar                                      BFW High School Publishers
Gale                                        Freeman
Heinle                                      Macmillan Learning
Milady                                      W.H. Freeman & Company
National Geographic Learning                Worth
South-Western Educational Publishing        Worth Publishers
Wadsworth
                                          Elsevier
Academic Cell                               Medicine Publishing
Academic Press                              Morgan Kaufmann Publishers
Amirsys                                     Mosby
Butterworth Heinemann                       Newnes
Digital Press                               North Holland
Elsevier                                    Saunders
Gulf Professional Publishing                Urban & Fischer
Hanley & Belfus                             William Andrew
Knavel                                      Woodhead Publishing
Made Simple Books
            McGraw Hill                                        Pearson
Irwin                                       Addison Wesley
Lange                                       Adobe Press
McGraw-Hill                                 Allyn & Bacon
McGraw-Hill Education                       Benjamin Cummings
McGraw-Hill Higher Education                Brady
McGraw-Hill Professional                    Cisco Press
McGraw-Hill Ryerson                         Financial Times Press/FT Press
McGraw-Hill/Appleton & Lange                IBM Press
McGraw-Hill/Contemporary                    Longman
McGraw-Hill/Dushkin                         New Riders Press
McGraw-Hill/Irwin                           Peachpit Press
McGraw Hill                                 Pearson
NTC/Contemporary                            Pearson Education
Osborne                                     Que Publishing
Schaum's                                    Sams Publishing
